UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2011 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 5/31/11 (Unaudited) COMMON STOCKS (98.7%) (a) Shares Value Australia (5.5%) Abacus Property Group (R) 1,893,764 4,368,569 Alesco Corp., Ltd. (S) 632,868 2,079,447 Atlas Iron, Ltd. (NON) 1,230,972 4,883,298 Beach Petroleum, Ltd. 2,464,621 2,660,707 BlueScope Steel, Ltd. 1,729,952 2,699,903 Charter Hall Office REIT (R) 1,161,651 4,473,825 Flight Centre, Ltd. (S) 245,016 5,780,052 Incitec Pivot, Ltd. 1,364,392 5,586,579 Kagara Zinc, Ltd. (NON) 4,579,822 2,896,510 MacArthur Coal, Ltd. (S) 412,946 5,258,295 Mount Gibson Iron Ltd. (NON) 1,537,057 3,050,764 Nufarm, Ltd. (NON) 698,428 3,613,228 Pacific Brands, Ltd. 4,567,759 3,486,551 Sigma Pharmaceuticals, Ltd. 5,067,136 2,057,080 Sims Group, Ltd. 216,116 3,934,777 Valad Property Group (NON) (R) 1,578,137 2,965,441 Wotif.com Holdings, Ltd. (S) 2,090,398 11,367,886 Austria (0.8%) Bank Austria Creditanstalt AG (NON) (F) 471 — CA Immobilien Anlagen AG (NON) (S) 175,442 3,384,444 EVN AG (S) 129,468 2,526,292 Wienerberger AG 239,275 4,656,849 Belgium (0.7%) AGFA-Gevaert NV (NON) 446,649 2,189,325 Euronav NV 104,251 1,515,533 Gimv NV 13,677 904,276 UCB SA 100,765 4,812,934 Brazil (0.3%) Embraer SA ADR (S) 151,200 4,882,248 Canada (7.8%) Canaccord Financial, Inc. 620,943 8,973,165 Dorel Industries, Inc. Class B 92,400 2,775,434 Enerplus Corp. (Unit) (S) 108,268 3,506,864 Ensign Energy Services, Inc. 299,824 5,994,623 Grande Cache Coal Corp. (NON) 386,382 3,314,239 Harry Winston Diamond Corp. (NON) 306,182 5,398,006 HudBay Minerals, Inc. 217,708 3,292,137 Industrial Alliance Insurance and Financial Services, Inc. 90,000 3,892,444 Inmet Mining Corp. 78,791 5,652,327 InnVest Real Estate Investment Trust (R) 743,300 5,416,699 Lundin Mining Corp. (NON) 995,748 7,400,274 Methanex Corp. 174,861 5,575,409 Open Text Corp. (NON) 82,974 5,408,555 Pason Systems, Inc. 159,861 2,450,388 Peyto Energy Trust units 392,407 8,530,235 Precision Drilling Trust (Units) (NON) 473,900 7,342,319 Quadra Mining, Ltd. (NON) 384,896 5,844,158 Sherritt International Corp. 497,500 3,671,681 TMX Group, Inc. (S) 52,500 2,401,734 Trican Well Service, Ltd. 183,795 4,418,441 China (2.0%) AAC Acoustic Technologies Holdings, Inc. 2,060,000 5,321,282 Hidili Industry International Development, Ltd. 4,488,000 3,938,860 Hopson Development Holdings, Ltd. (NON) (S) 4,026,000 3,735,111 Kingboard Chemical Holdings, Ltd. 494,000 2,495,035 Perfect World Co., Ltd. ADR (NON) 104,600 2,473,790 Shanda Interactive Entertainment, Ltd. ADR (NON) (S) 42,000 1,821,960 Sinofert Holdings, Ltd. (NON) 4,772,000 2,218,331 SRE Group, Ltd. 38,402,000 3,162,847 Denmark (1.7%) East Asiatic Co., Ltd. A/S (S) 65,976 1,988,646 GN Store Nord 581,054 5,790,664 H. Lundbeck A/S 222,908 5,739,649 Pandora A/S (NON) (S) 84,746 2,891,800 Sydbank A/S 200,653 5,078,614 Torm A/S (NON) 179,934 961,368 Finland (0.9%) Cramo OYJ 205,597 5,030,703 Poyry Group OYJ 198,777 3,212,390 Tieto OYJ 174,900 3,052,191 France (5.0%) Beneteau SA (S) 184,788 3,815,449 Dassault Systemes SA 65,198 5,550,277 Havas Advertising SA 964,305 4,943,739 IMS-International Metal Service (NON) 90,517 2,344,465 Ingenico (S) 139,197 6,472,306 M6-Metropole Television 191,833 4,506,907 Nexans SA (S) 61,801 6,009,859 Nexity 108,616 5,200,161 Publicis Group SA 154,489 8,519,232 Rexel SA (NON) (S) 259,611 6,622,660 SEB SA (S) 38,014 4,048,245 Teleperformance (S) 171,404 5,864,202 Germany (4.3%) Aixtron SE NA (S) 88,518 3,510,537 Carl Zeiss Meditec AG 122,190 2,823,682 Celesio AG (S) 129,783 3,121,075 Draegerwerk AG & Co., KGaA (Preference) 31,072 3,570,575 ElringKlinger AG (NON) (S) 106,186 3,686,429 Gildemeister AG (NON) (S) 257,101 5,951,574 HeidelbergCement AG 94,788 6,603,156 Heidelberger Druckmaschinen AG (NON) 432,135 1,815,407 Krones AG (NON) 29,921 2,357,015 MTU Aero Engines Holding AG 67,692 5,187,160 Pfleiderer AG (NON) (S) 1,157,916 1,029,874 Puma AG Rudolf Dassler Sport 14,361 4,543,633 Software AG 91,577 5,111,012 Stada Arzneimittel 83,539 3,541,169 Wincor Nixdorf AG 30,844 2,141,764 Greece (0.8%) Mytilineos Holdings SA (NON) 660,879 4,912,602 Public Power Corp. SA 129,079 1,712,395 Titan Cement Co. SA 170,867 4,185,750 Hong Kong (1.1%) Dah Sing Financial Group 751,600 4,257,980 Longtop Financial Technologies Ltd. ADR (F) (NON) (S) 239,275 717,825 VTech Holdings, Ltd. 321,000 3,844,581 Wing Hang Bank, Ltd. 467,000 5,098,846 India (0.9%) Hindalco Industries, Ltd. 766,685 3,350,089 Satyam Computer Services., Ltd. (NON) 1,531,420 2,890,353 Tata Iron & Steel Co., Ltd. 377,545 4,937,014 Indonesia (0.1%) Medco Energi Internasional Tbk PT 5,086,000 1,549,752 Ireland (1.5%) Charter International PLC 339,545 4,358,215 Kingspan Group PLC 632,102 6,642,394 United Business Media, Ltd. PLC 445,431 4,256,059 United Drug PLC 1,198,537 3,911,321 Italy (3.5%) A2A SpA (S) 1,950,100 3,301,275 Ansaldo STS SpA 274,214 3,878,673 Arnoldo Mondadori Editore SpA (S) 937,075 3,444,718 Buzzi Unicem SpA (NON) (S) 212,627 2,952,064 Danieli & Co. SpA (S) 198,865 5,584,220 Gemina SpA (NON) 3,816,000 4,122,130 Hera SpA (S) 1,624,677 4,073,721 Indesit Co. SpA 278,683 3,081,706 Iride SpA 1,879,597 3,643,289 Piaggio & C. SpA (S) 962,382 3,675,949 Recordati SpA 640,782 7,080,622 Japan (20.9%) ADEKA Corp. 289,100 2,771,705 Advance Residence Investment Corp. (R) 2,340 4,832,999 Aeon Delight Co., Ltd. 160,600 2,989,463 Aica Kogyo Co., Ltd. 184,100 2,445,581 ALPS Electric Co., Ltd. 306,100 3,152,873 Amano Corp. 250,700 2,304,994 Aoyama Trading Co., Ltd. 137,200 2,221,226 Brother Industries, Ltd. 241,300 3,410,992 Canon Electronics, Inc. 91,600 2,252,268 Capcom Co., Ltd. 198,400 3,924,564 Central Glass Co., Ltd. 1,056,000 4,688,979 Chiyoda Integre Co., Ltd. 252,500 3,194,332 Daifuku Co., Ltd. 791,000 4,852,991 Dainippon Sumitomo Pharma Co., Ltd. 335,200 3,164,461 Disco Corp. (S) 60,900 3,963,961 FCC Co., Ltd. 222,700 5,114,202 Fujikura, Ltd. 648,000 2,877,276 Hitachi Chemical Co., Ltd. 244,300 4,975,661 Hitachi High-Technologies Corp. 184,200 3,887,970 Horiba, Ltd. 90,800 2,776,855 Ibiden Co., Ltd. 123,000 3,997,689 Itochu Techno-Solutions Corp. 42,700 1,443,990 Japan Aviation Electronics Industry, Ltd. 654,000 4,481,628 Japan Petroleum Exploration Co. 44,500 2,133,042 Japan Real Estate Investment Corp. (R) 429 4,194,612 JSR Corp. 268,900 5,340,360 Kansai Paint Co., Ltd. 492,000 4,434,251 Kansai Urban Banking Corp. 1,715,000 2,961,345 Keihin Corp. 252,900 5,200,969 Kenedix, Inc. (NON) 8,147 1,430,322 Kobayashi Pharmaceutical Co., Ltd. 32,200 1,528,926 Kose Corp. 122,200 2,993,160 Kuroda Electric Co., Ltd. 215,700 2,376,773 Mandom Corp. 89,600 2,303,415 Maruichi Steel Tube, Ltd. 124,700 3,158,928 Meitec Corp. (NON) 150,100 3,042,079 Melco Holdings, Inc. 78,700 2,079,056 Mirait Holdings Corp. (NON) 234,700 1,830,919 Mitsubishi Tanabe Pharma 307,200 5,189,112 Miura Co., Ltd. 36,400 1,005,446 Moshi Moshi Hotline, Inc. 274,800 4,902,328 Musashino Bank, Ltd. (The) 75,300 2,335,516 Nihon Kohden Corp. 203,600 4,769,541 Nihon Parkerizing Co., Ltd. 311,000 4,246,425 Nippon Electric Glass Co., Ltd. 336,000 4,763,319 Nippon Express Co., Ltd. 729,000 2,824,615 Nippon Konpo Unyu Soko Co. 257,000 2,527,884 Nishimatsuya Chain Co., Ltd. 315,400 2,580,622 Nissha Printing Co., Ltd. (S) 77,900 1,476,908 Nissin Kogyo Co., Ltd. 288,500 4,800,624 Nitto Denko Corp. 144,600 7,579,799 NOK Corp. 396,100 6,781,850 NTT Urban Development Corp. 2,722 2,342,629 Okinawa Electric Power Co., Inc. (The) 66,900 2,662,723 Ono Pharmaceutical Co., Ltd. 67,300 3,549,453 Pacific Metals Co., Ltd. 439,000 3,053,220 Sanwa Holdings Corp. 719,000 2,371,464 Seikagaku Corp. 189,300 2,081,064 Shin-Etsu Polymer Co., Ltd. 618,300 3,108,915 Shin-Kobe Electric Machinery Co., Ltd. (S) 349,000 5,065,025 Shinko Electric Industries 292,200 2,807,369 Sohgo Security Services Co., Ltd. 284,300 3,015,184 Stanley Eelctric Co., Ltd. 237,700 3,926,601 Suruga Bank, Ltd. (The) 440,000 3,649,730 Suzuken Co., Ltd. 81,300 1,897,235 Taikisha, Ltd. 194,200 3,883,314 Tamron Co., Ltd. 241,000 5,373,937 Tokai Rika Co., Ltd. 181,200 3,329,895 Tokai Tokyo Financial Holdings, Inc. 661,000 1,766,683 Tokyu Land Corp. 881,000 4,034,793 Toppan Forms Co., Ltd. 210,300 1,612,040 Toshiba Machine Co., Ltd. 757,000 3,752,893 Toyoda Gosei Co., Ltd. 211,000 4,593,700 Toyota Boshoku Corp. 284,500 4,512,005 Union Tool Co. 207,700 4,583,054 Ushio, Inc. 92,500 1,829,466 Yamaha Corp. 217,400 2,443,132 Yamaha Motor Co., Ltd. (NON) 176,100 3,154,810 Yamato Kogyo Co., Ltd. 130,200 4,240,251 Mexico (0.8%) CEMEX SAB de CV (Units) (NON) 4,201,253 3,649,695 Grupo Financiero Banorte SAB de CV 1,336,600 6,210,000 Netherlands (2.6%) Aalberts Industries NV 236,344 5,614,672 Arcadis NV (NON) (S) 247,583 5,819,105 Hunter Douglas NV 111,087 5,342,349 Koninklijke BAM Groep NV 601,351 4,081,615 Mediq NV 200,806 4,085,574 Ordina NV (NON) 570,051 2,937,329 USG People NV (NON) 215,057 3,911,471 Vastned Offices (Industrial) NV (R) 126,921 2,267,562 Norway (2.9%) DNO International ASA (NON) (S) 4,271,100 6,008,650 Petroleum Geo-Services ASA (NON) 343,746 5,581,841 Schibsted ASA (S) 129,200 4,142,990 Ship Finance International, Ltd. (S) 198,971 3,846,109 Sparebank 1 SR Bank (S) 567,587 5,612,308 TGS-NOPEC Geophysical Co. ASA (S) 308,916 8,720,067 Veidekke ASA (S) 341,400 3,102,725 Poland (0.2%) Warsaw Stock Exchange (NON) 136,899 2,699,834 Portugal (0.1%) Banco BPI SA (NON) (S) 1,119,799 1,779,415 Russia (0.3%) Oriflame Cosmetics SA SDR (S) 65,389 3,485,751 Singapore (1.0%) Great Eastern Holdings, Ltd. 219,000 2,643,973 Neptune Orient Lines, Ltd. 2,471,000 3,667,316 Raffles Education Corp., Ltd. (NON) (S) 4,459,000 2,115,169 Straits Asia Resources, Ltd. 1,579,000 3,893,262 South Africa (0.5%) African Rainbow Minerals, Ltd. 118,339 3,551,955 Aquarius Platinum, Ltd. 520,379 2,908,148 South Korea (3.2%) BS Financial Group, Inc. (NON) 267,940 3,873,293 Cheil Communications, Inc. 170,773 2,512,207 Daegu Bank (F) 367,220 5,328,884 Daelim Industrial Co., Ltd. 54,467 5,371,965 GS Home Shopping, Inc. 39,925 5,720,105 Halla Climate Control 252,440 5,280,967 LG Fashion Corp. 165,790 5,927,228 NHN Corp. (NON) 44,259 7,886,158 Spain (0.6%) Fomento de Construcciones y Contratas SA (S) 100,490 3,091,155 Gestevision Telecinco SA (S) 511,999 4,631,936 Sweden (1.9%) AF AB Class B 168,120 3,516,868 CDON Group AB (NON) 68,749 440,575 Eniro AB (NON) (S) 1,825,469 6,988,455 Intrum Justita AB 312,467 4,886,500 Meda AB Class A 426,800 4,768,278 Modern Times Group AB Class B (S) 65,378 4,531,520 Switzerland (6.5%) Adecco SA (NON) 89,283 6,102,603 Baloise Holding AG Class R 48,296 5,094,469 Banque Cantonale Vaudoise (BCV) 16,441 9,708,525 Bucher Industries AG 32,243 7,969,961 Ferrexpo PLC 796,711 6,010,641 Forbo Holding AG (NON) 7,198 5,917,758 Georg Fischer AG (NON) 13,804 8,601,982 Helvetia Patria Holding 6,884 3,034,534 Logitech International SA (NON) (S) 290,447 3,598,868 Nobel Biocare Holding AG (NON) 200,172 4,370,466 Partners Group Holding AG 64,820 12,731,686 Sika AG 1,999 5,097,072 Wolseley PLC 156,561 5,310,220 Taiwan (3.0%) Coretronic Corporation 2,413,000 3,904,738 Kinsus Interconnect Technology Corp. 1,416,000 6,405,670 Largan Precision Co., Ltd. 224,000 7,396,282 Novatek Microelectronics Corp., Ltd. 1,383,780 4,744,643 Powertech Technology, Inc. 746,000 2,789,082 Radiant Opto-Electronics Corp. 1,732,166 6,551,419 Richtek Technology Corp. 337,050 2,542,415 TSRC Corp. 1,520,000 4,648,020 Thailand (0.3%) Thoresen Thai Agencies PCL 5,284,900 3,693,482 United Kingdom (16.1%) Aegis Group PLC 2,456,415 5,730,121 Amdocs, Ltd. (NON) 163,875 4,988,355 Amlin PLC 629,060 4,401,259 Ashmore Group PLC 1,003,486 6,262,425 Ashtead Group PLC 2,486,856 7,494,220 Aveva Group PLC 249,727 6,860,175 Barratt Developments PLC (NON) 2,059,297 3,862,373 Bellway PLC 218,424 2,671,124 Burberry Group PLC 202,550 4,404,954 Close Brothers Group PLC 295,213 3,882,625 Davis Service Group PLC 729,856 5,818,604 Debenhams PLC (NON) 2,497,219 3,075,340 Dragon Oil PLC 716,026 6,418,015 Enterprise Inns PLC (NON) 1,368,991 1,772,520 Firstgroup PLC 592,927 3,298,409 Halfords Group PLC 667,607 4,405,780 Hargreaves Lansdown, PLC 885,471 9,252,056 Hays PLC 2,141,482 3,849,435 Hiscox, Ltd. 741,670 5,157,345 Holidaybreak PLC 499,327 2,255,717 Home Retail Group PLC 804,101 2,850,418 Inchcape PLC (NON) 601,310 3,896,597 Informa PLC 502,560 3,604,945 Interserve PLC (S) 841,641 4,027,391 JKX Oil & Gas PLC 960,960 4,516,621 Kazakhmys PLC 244,140 5,286,719 Keller Group PLC 228,479 1,969,308 Kier Group PLC 138,158 2,913,961 Man Group PLC 507,844 2,151,303 Meggitt Holdings PLC 820,870 4,955,957 Michael Page International PLC 649,631 5,716,188 Morgan Sindall PLC 227,277 2,407,754 National Express Group PLC 988,382 4,160,480 Next PLC 177,574 6,643,508 Persimmon PLC 427,929 3,378,949 Rathbone Brothers 295,927 5,879,691 Redrow PLC (NON) 1,936,696 4,136,239 Regus PLC 644,952 1,224,594 Savills PLC 946,418 6,403,422 Schroders PLC 287,865 7,777,320 Segro PLC (R) 348,333 1,863,813 SIG PLC (NON) 1,915,429 4,822,860 Speedy Hire PLC 5,693,221 3,046,168 Subsea 7 SA (NON) 192,353 5,110,591 Taylor Wimpey PLC (NON) 6,398,238 3,884,739 Travis Perkins PLC 248,805 4,419,349 Vedanta Resources PLC 144,421 5,120,023 United States (0.9%) Aircastle, Ltd. (S) 64,147 804,403 Aspen Insurance Holdings, Ltd. (S) 179,714 4,827,118 Axis Capital Holdings, Ltd. 62,562 2,060,792 Herbalife, Ltd. (S) 50,574 2,846,305 Walter Energy, Inc. (NON) 4,225 526,274 Total Common stocks (cost $997,506,637) SHORT-TERM INVESTMENTS (11.8%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 147,255,401 $147,255,401 U.S. Treasury Bills, for effective yields ranging from 0.06% to 0.16%, November 17, 2011 (SEGSF) $4,947,000 4,943,611 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, October 20, 2011 (SEGSF) 400,000 399,685 Total Short-term investments (cost $152,599,695) TOTAL INVESTMENTS Total investments (cost $1,150,106,332) (b) FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $458,524,455) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 6/15/11 $2,763,333 $2,839,303 $75,970 British Pound Buy 6/15/11 1,552,634 1,576,955 (24,321) Canadian Dollar Buy 6/15/11 5,062,092 5,164,163 (102,071) Euro Buy 6/15/11 27,474,904 28,468,123 (993,219) Norwegian Krone Sell 6/15/11 7,886,119 8,065,880 179,761 Swedish Krona Buy 6/15/11 1,427,869 1,457,130 (29,261) Barclays Bank PLC British Pound Buy 6/15/11 3,014,305 3,062,456 (48,151) Euro Buy 6/15/11 7,933,659 8,220,571 (286,912) Hong Kong Dollar Buy 6/15/11 3,502,925 3,507,261 (4,336) Japanese Yen Sell 6/15/11 9,303,860 9,335,954 32,094 Norwegian Krone Buy 6/15/11 319,907 327,509 (7,602) Swedish Krona Buy 6/15/11 841,839 858,977 (17,138) Citibank, N.A. Australian Dollar Buy 6/15/11 4,310,995 4,428,157 (117,162) British Pound Sell 6/15/11 4,018,854 4,082,099 63,245 Danish Krone Sell 6/15/11 10,036,566 10,405,594 369,028 Euro Buy 6/15/11 23,906,037 24,761,258 (855,221) Hong Kong Dollar Sell 6/15/11 3,359,778 3,363,967 4,189 Norwegian Krone Sell 6/15/11 716,900 733,555 16,655 Singapore Dollar Buy 6/15/11 751,059 756,753 (5,694) Swedish Krona Buy 6/15/11 1,986,431 2,026,303 (39,872) Swiss Franc Buy 6/15/11 2,513,769 2,482,004 31,765 Credit Suisse AG Australian Dollar Buy 6/15/11 3,966,018 4,074,716 (108,698) British Pound Buy 6/15/11 1,333,861 1,354,560 (20,699) Canadian Dollar Buy 6/15/11 3,969,973 4,050,065 (80,092) Euro Buy 6/15/11 9,697,828 10,040,982 (343,154) Japanese Yen Sell 6/15/11 14,579,500 14,629,702 50,202 Norwegian Krone Sell 6/15/11 14,853,951 15,197,725 343,774 Swedish Krona Buy 6/15/11 94,081 95,958 (1,877) Deutsche Bank AG Australian Dollar Buy 6/15/11 1,896,365 1,948,714 (52,349) British Pound Sell 6/15/11 5,624,783 5,713,985 89,202 Canadian Dollar Buy 6/15/11 4,457,836 4,547,579 (89,743) Euro Buy 6/15/11 13,698,719 14,187,638 (488,919) Swedish Krona Buy 6/15/11 2,414,485 2,463,110 (48,625) Swiss Franc Buy 6/15/11 3,083,636 3,044,248 39,388 Goldman Sachs International Australian Dollar Buy 6/15/11 4,797,434 4,926,260 (128,826) British Pound Sell 6/15/11 984,317 999,867 15,550 Euro Sell 6/15/11 9,409,094 9,746,745 337,651 Japanese Yen Sell 6/15/11 12,762,774 12,807,115 44,341 Norwegian Krone Buy 6/15/11 3,545,863 3,626,346 (80,483) Swedish Krona Buy 6/15/11 2,201,914 2,245,110 (43,196) HSBC Bank USA, National Association Australian Dollar Buy 6/15/11 3,024,009 3,106,634 (82,625) British Pound Buy 6/15/11 2,287,582 2,323,860 (36,278) Euro Sell 6/15/11 14,028,845 14,531,987 503,142 Hong Kong Dollar Sell 6/15/11 834,348 835,364 1,016 Norwegian Krone Sell 6/15/11 6,809,750 6,977,936 168,186 Swiss Franc Buy 6/15/11 7,195,660 7,102,925 92,735 JPMorgan Chase Bank, N.A. Australian Dollar Sell 6/15/11 2,463,487 2,423,811 (39,676) British Pound Buy 6/15/11 5,561,619 5,647,012 (85,393) Canadian Dollar Buy 6/15/11 7,354,779 7,503,355 (148,576) Euro Buy 6/15/11 21,792,196 22,554,359 (762,163) Hong Kong Dollar Sell 6/15/11 2,289,518 2,292,441 2,923 Japanese Yen Sell 6/15/11 10,666,094 10,704,271 38,177 Norwegian Krone Buy 6/15/11 513,567 525,473 (11,906) Singapore Dollar Buy 6/15/11 1,997,421 2,012,669 (15,248) Swedish Krona Sell 6/15/11 1,857,475 1,894,539 37,064 Swiss Franc Buy 6/15/11 550,528 543,480 7,048 Royal Bank of Scotland PLC (The) Australian Dollar Buy 6/15/11 1,554,155 1,592,560 (38,405) British Pound Buy 6/15/11 3,307,264 3,359,089 (51,825) Canadian Dollar Buy 6/15/11 6,035,857 6,160,222 (124,365) Euro Sell 6/15/11 9,934,536 10,283,854 349,318 Israeli Shekel Buy 6/15/11 3,086,931 3,127,996 (41,065) Japanese Yen Sell 6/15/11 9,692,742 9,723,663 30,921 Swedish Krona Sell 6/15/11 439,684 448,376 8,692 Swiss Franc Buy 6/15/11 4,660,793 4,599,992 60,801 State Street Bank and Trust Co. Australian Dollar Buy 6/15/11 1,832,287 1,882,471 (50,184) Canadian Dollar Buy 6/15/11 8,229,176 8,394,665 (165,489) Euro Buy 6/15/11 3,014,394 3,122,336 (107,942) Israeli Shekel Buy 6/15/11 3,086,902 3,132,676 (45,774) Norwegian Krone Sell 6/15/11 8,080,928 8,268,718 187,790 Swedish Krona Sell 6/15/11 2,941,196 2,999,578 58,382 UBS AG Australian Dollar Buy 6/15/11 650,039 667,611 (17,572) British Pound Sell 6/15/11 6,392,794 6,492,503 99,709 Canadian Dollar Buy 6/15/11 1,727,950 1,762,421 (34,471) Euro Sell 6/15/11 5,976,330 6,186,698 210,368 Israeli Shekel Buy 6/15/11 3,086,902 3,129,258 (42,356) Norwegian Krone Buy 6/15/11 8,683,310 8,882,034 (198,724) Swedish Krona Buy 6/15/11 3,029,858 3,089,449 (59,591) Swiss Franc Buy 6/15/11 10,783 10,642 141 Westpac Banking Corp. Australian Dollar Sell 6/15/11 1,589,281 1,631,182 41,901 British Pound Buy 6/15/11 5,237,077 5,320,130 (83,053) Canadian Dollar Sell 6/15/11 194,712 198,661 3,949 Euro Buy 6/15/11 13,184,200 13,655,672 (471,472) Japanese Yen Sell 6/15/11 7,769,436 7,797,485 28,049 Total Key to holding's abbreviations ADR American Depository Receipts SDR Swedish Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $1,289,747,505. (b) The aggregate identified cost on a tax basis is $1,158,318,894, resulting in gross unrealized appreciation and depreciation of $349,920,716 and $82,165,062, respectively, or net unrealized appreciation of $267,755,654. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $140.889.848 which includes an amount for a security that is deemed worthless at period end. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $147,255,401 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $5,035 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $195,623,690 and $195,684,832, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $4,503,005 to cover certain derivatives contracts. ADR or SDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $219,151 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,093,936 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $5,114,993. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $— $71,162,912 $— Austria — 10,567,585 — Belgium — 9,422,068 — Brazil 4,882,248 — — Canada 101,259,132 — — China 4,295,750 20,871,466 — Denmark — 22,450,741 — Finland — 11,295,284 — France — 63,897,502 — Germany — 54,994,062 — Greece — 10,810,747 — Hong Kong — 13,201,407 717,825 India — 11,177,456 — Indonesia — 1,549,752 — Ireland — 19,167,989 — Italy — 44,838,367 — Japan — 269,159,391 — Mexico 9,859,695 — — Netherlands — 34,059,677 — Norway 3,846,109 33,168,581 — Poland — 2,699,834 — Portugal — 1,779,415 — Russia — 3,485,751 — Singapore — 12,319,720 — South Africa — 6,460,103 — South Korea — 36,571,923 5,328,884 Spain — 7,723,091 — Sweden — 25,132,196 — Switzerland — 83,548,785 — Taiwan — 38,982,269 — Thailand — 3,693,482 — United Kingdom 4,988,355 203,041,405 — United States 11,064,892 — — Total common stocks Short-term investments — 152,598,697 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,108,647) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $3,623,127 $6,731,774 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2012 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 5/31/11 (Unaudited) COMMON STOCKS (97.6%) (a) Shares Value Aerospace and defense (0.2%) Innovative Solutions & Support, Inc. (NON) 104,405 $576,316 Airlines (0.3%) SkyWest, Inc. 47,100 726,753 Auto components (1.7%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 89,800 1,038,088 Exide Technologies (NON) 159,400 1,571,684 Stoneridge, Inc. (NON) 54,091 828,674 Building products (0.6%) NCI Building Systems, Inc. (NON) 61,500 667,890 Universal Forest Products, Inc. 20,924 611,609 Capital markets (1.7%) Cowen Group, Inc. (NON) (S) 278,354 1,146,818 Horizon Technology Finance Corp. 76,365 1,210,385 Waddell & Reed Financial, Inc. Class A (S) 23,500 907,100 Chemicals (3.5%) Innophos Holdings, Inc. 32,400 1,454,436 Koppers Holdings, Inc. 22,300 894,899 OM Group, Inc. (NON) 32,800 1,222,784 Omnova Solutions, Inc. (NON) 110,832 1,042,929 PolyOne Corp. 77,200 1,175,756 RPM International, Inc. 41,000 963,500 Commercial banks (8.4%) Bancorp, Inc. (NON) 185,900 1,883,167 F.N.B. Corp. (S) 96,505 1,018,128 Financial Institutions, Inc. 74,400 1,214,952 First Citizens BancShares, Inc. Class A 6,000 1,173,540 First Financial Bancorp 72,400 1,158,400 First of Long Island Corp. (The) 42,417 1,142,714 Lakeland Financial Corp. 39,200 876,120 Metro Bancorp, Inc. (NON) 100,209 1,129,355 PacWest Bancorp 39,763 838,999 Popular, Inc. (Puerto Rico) (NON) 402,900 1,168,410 PrivateBancorp, Inc. 63,200 1,034,584 SVB Financial Group (NON) (S) 19,100 1,134,158 Tower Bancorp, Inc. 59,000 1,236,050 Trustmark Corp. 49,033 1,168,947 Commercial services and supplies (2.6%) ACCO Brands Corp. (NON) 112,650 934,995 Deluxe Corp. 76,000 1,956,240 Ennis Inc. 56,700 1,082,403 McGrath Rentcorp 37,200 1,043,088 Communications equipment (1.8%) Ceragon Networks, Ltd. (Israel) (NON) 113,600 1,255,280 Oplink Communications, Inc. (NON) 72,563 1,340,964 Powerwave Technologies, Inc. (NON) 216,908 819,912 Construction and engineering (1.9%) EMCOR Group, Inc. (NON) 49,100 1,491,167 Orion Marine Group, Inc. (NON) 60,900 647,976 Tutor Perini Corp. 51,100 1,037,330 UniTek Global Services, Inc. (NON) 47,848 424,412 Containers and packaging (0.6%) Rock-Tenn Co. Class A (S) 14,500 1,114,035 Distributors (0.5%) Core-Mark Holding Co., Inc. (NON) 25,400 907,796 Diversified financial services (1.0%) Gain Capital Holdings, Inc. (NON) (S) 148,820 897,385 NewStar Financial, Inc. (NON) 106,866 1,044,081 Diversified telecommunication services (1.2%) Cbeyond, Inc. (NON) 69,500 998,020 Cogent Communications Group, Inc. (NON) 85,800 1,334,190 Electric utilities (4.0%) Great Plains Energy, Inc. (S) 78,800 1,668,196 NV Energy, Inc. 100,000 1,577,000 UIL Holdings Corp. 53,695 1,778,915 UniSource Energy Corp. 71,000 2,690,190 Electrical equipment (1.5%) EnerSys (NON) 29,450 1,054,310 General Cable Corp. (NON) (S) 22,400 935,200 Powell Industries, Inc. (NON) (S) 27,500 944,625 Electronic equipment, instruments, and components (2.1%) Electro Scientific Industries, Inc. (NON) 81,800 1,472,400 Multi-Fineline Electronix, Inc. (NON) 43,700 926,003 TTM Technologies, Inc. (NON) 95,922 1,588,468 Energy equipment and services (1.7%) Helix Energy Solutions Group, Inc. (NON) 53,200 932,064 Pioneer Drilling Co. (NON) 98,325 1,439,478 Tidewater, Inc. 18,000 983,700 Food and staples retail (2.5%) Ruddick Corp. (S) 23,400 1,028,430 Spartan Stores, Inc. 85,688 1,598,081 SUPERVALU, Inc. 106,100 1,088,586 Weiss Markets, Inc. 26,800 1,076,556 Gas utilities (0.8%) Southwest Gas Corp. 40,800 1,593,648 Health-care equipment and supplies (1.6%) Cutera, Inc. (NON) 115,905 1,059,372 Palomar Medical Technologies, Inc. (NON) 53,017 751,781 Solta Medical, Inc. (NON) 198,509 627,288 Syneron Medical, Ltd. (Israel) (NON) 44,100 572,418 Health-care providers and services (4.3%) Addus HomeCare Corp. (NON) 102,413 583,754 AmSurg Corp. (NON) 40,900 1,059,719 Ensign Group, Inc. (The) 34,515 1,031,999 Health Management Associates, Inc. Class A (NON) 74,840 853,176 MedQuist Holdings, Inc. (NON) 157,571 2,109,876 Providence Service Corp. (The) (NON) 74,100 1,007,760 Triple-S Management Corp. Class B (Puerto Rico) (NON) 71,300 1,570,739 Hotels, restaurants, and leisure (2.1%) Denny's Corp. (NON) 367,000 1,501,030 DineEquity, Inc. (NON) (S) 24,600 1,322,496 Domino's Pizza, Inc. (NON) 45,729 1,139,567 Household durables (1.3%) La-Z-Boy, Inc. (NON) 92,000 1,018,440 M/I Homes, Inc. (NON) 56,428 709,300 Newell Rubbermaid, Inc. 42,800 762,268 Household products (0.8%) Spectrum Brands Holdings, Inc. (NON) 44,103 1,586,385 Insurance (6.6%) Allied World Assurance Company Holdings, Ltd. 29,600 1,794,352 American Equity Investment Life Holding Co. 95,467 1,240,116 Arch Capital Group, Ltd. (NON) 42,900 1,447,017 Assured Guaranty, Ltd. (Bermuda) 53,200 905,464 Employers Holdings, Inc. 51,228 850,897 Hanover Insurance Group, Inc. (The) 42,300 1,736,838 HCC Insurance Holdings, Inc. 48,500 1,604,865 Horace Mann Educators Corp. 52,090 850,109 Infinity Property & Casualty Corp. 16,600 882,456 Reinsurance Group of America, Inc. Class A 23,900 1,518,367 Internet software and services (1.8%) Earthlink, Inc. 148,400 1,171,618 Stamps.com, Inc. 80,290 998,808 Web.com Group, Inc. (NON) 101,597 1,212,052 IT Services (2.2%) Alliance Data Systems Corp. (NON) (S) 16,100 1,512,273 BancTec, Inc. 144A (F) (NON) 160,833 723,749 Ciber, Inc. (NON) 168,000 1,024,800 CSG Systems International, Inc. (NON) 46,900 895,321 Machinery (1.9%) Cascade Corp. 22,423 911,046 Commercial Vehicle Group, Inc. (NON) 65,600 1,015,488 Meritor, Inc. (NON) 38,120 629,361 NACCO Industries, Inc. Class A 11,100 1,085,580 Multiline retail (0.6%) Gordmans Stores, Inc. (NON) 63,300 1,100,787 Multi-utilities (1.6%) Avista Corp. 83,100 2,071,683 CMS Energy Corp. 50,700 1,010,958 Oil, gas, and consumable fuels (5.5%) Cabot Oil & Gas Corp. Class A 23,000 1,351,250 Energen Corp. 26,700 1,662,609 Energy Partners, Ltd. (NON) 61,300 983,252 James River Coal Co. (NON) (S) 37,600 824,192 Rex Energy Corp. (NON) (S) 76,327 996,831 Rosetta Resources, Inc. (NON) 23,500 1,155,025 Scorpio Tankers, Inc. (Monaco) (NON) 78,918 796,283 SM Energy Co. 21,500 1,429,535 Swift Energy Co. (NON) 37,200 1,459,356 Paper and forest products (0.9%) Buckeye Technologies, Inc. 46,600 1,186,902 Louisiana-Pacific Corp. (NON) 77,177 646,743 Pharmaceuticals (1.8%) ISTA Pharmaceuticals, Inc. (NON) 91,900 853,751 Medicines Co. (The) (NON) 75,348 1,439,900 Questcor Pharmaceuticals, Inc. (NON) 50,300 1,160,421 Real estate investment trusts (REITs) (5.3%) American Assets Trust, Inc. (R) 61,801 1,385,578 Campus Crest Communities, Inc. (R) (S) 68,451 876,173 Entertainment Properties Trust (R) 24,400 1,185,352 LaSalle Hotel Properties (R) (S) 35,100 982,098 MFA Financial, Inc. (R) 118,360 975,286 One Liberty Properties, Inc. (R) 51,970 829,961 PS Business Parks, Inc. (R) 20,700 1,190,043 Summit Hotel Properties, Inc. (R) 118,114 1,329,964 Taubman Centers, Inc. (R) 14,600 884,322 Winthrop Realty Trust (R) 44,589 547,107 Road and rail (1.3%) Celadon Group, Inc. (NON) 62,700 877,800 RailAmerica, Inc. (NON) 51,400 807,494 Swift Transportation Co. (NON) 65,800 891,590 Semiconductors and semiconductor equipment (3.6%) AXT, Inc. (NON) 39,101 318,282 LTX-Credence Corp. (NON) 131,000 1,244,500 Nova Measuring Instruments, Ltd. (Israel) (NON) 137,000 1,404,250 Pericom Semiconductor Corp. (NON) 152,885 1,409,600 PMC - Sierra, Inc. (NON) 147,600 1,157,184 Spansion, Inc. (NON) 68,700 1,376,061 Software (0.9%) Smith Micro Software, Inc. (NON) 121,400 644,634 TeleCommunication Systems, Inc. Class A (NON) 228,300 1,139,217 Specialty retail (4.9%) Aaron's, Inc. 44,450 1,253,935 Ascena Retail Group, Inc. (NON) (S) 30,100 1,007,146 Charming Shoppes, Inc. (NON) 176,600 731,124 Express, Inc. 81,352 1,718,154 Haverty Furniture Cos., Inc. 40,700 452,991 Lithia Motors, Inc. Class A 52,500 939,750 New York & Company, Inc. (NON) 165,400 876,620 Pier 1 Imports, Inc. (NON) 46,454 553,732 Sonic Automotive, Inc. Class A (S) 74,800 977,636 Stage Stores, Inc. 57,100 1,030,084 Textiles, apparel, and luxury goods (2.7%) Iconix Brand Group, Inc. (NON) (S) 51,200 1,264,640 Kenneth Cole Productions, Inc. Class A (NON) 54,131 676,096 Perry Ellis International, Inc. (NON) 43,518 1,357,979 Phillips-Van Heusen Corp. 19,164 1,264,249 Steven Madden, Ltd. (NON) 12,194 679,694 Thrifts and mortgage finance (4.7%) Berkshire Hills Bancorp, Inc. 50,800 1,120,140 Brookline Bancorp, Inc. 112,800 984,744 ESSA Bancorp, Inc. 70,887 835,049 Oritani Financial Corp. 80,994 1,014,045 Provident Financial Services, Inc. 58,700 838,823 Provident New York Bancorp 103,800 955,998 United Financial Bancorp, Inc. 61,700 986,583 Walker & Dunlop, Inc. (NON) 104,060 1,415,216 Washington Federal, Inc. 53,523 850,480 Trading companies and distributors (2.0%) Applied Industrial Technologies, Inc. 34,200 1,218,204 DXP Enterprises, Inc. (NON) 54,800 1,419,320 H&E Equipment Services, Inc. (NON) 81,300 1,179,663 Wireless telecommunication services (0.6%) NTELOS Holdings Corp. 51,000 1,063,350 Total Common stocks (cost $156,057,133) INVESTMENT COMPANIES (1.5%) (a) Shares Value American Capital, Ltd. (NON) 133,800 $1,324,620 Hercules Technology Growth Capital, Inc. 135,816 1,487,185 Total Investment Companies (cost $2,331,899) SHORT-TERM INVESTMENTS (8.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 13,511,338 $13,511,338 Putnam Money Market Liquidity Fund 0.07% (e) 2,498,525 2,498,525 Total Short-term investments (cost $16,009,863) TOTAL INVESTMENTS Total investments (cost $174,398,895) (b) Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2011 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $193,033,439. (b) The aggregate identified cost on a tax basis is $175,700,022, resulting in gross unrealized appreciation and depreciation of $40,426,976 and $8,853,697, respectively, or net unrealized appreciation of $31,573,279. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $13,273,747. The fund received cash collateral of $13,511,338 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $934 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $17,990,068 and $17,397,169, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $26,683,960 $— $— Consumer staples 6,378,038 — — Energy 14,013,575 — — Financials 53,400,736 — — Health care 14,681,954 — — Industrials 24,169,860 — — Information technology 22,911,627 723,749 — Materials 9,701,984 — — Telecommunication services 3,395,560 — — Utilities 12,390,590 — — Total common stocks — Investment Companies 2,811,805 — — Short-term investments 2,498,525 13,511,338 — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011
